DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/8/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102(a)(2) in view of Nitto (Pub. No. US 2020/0112660 A1; hereafter Nitto) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Nitto, Sato et al. (Pub. No. US 2017/01187964 A1; hereafter Sato), and Adachi (Pub. No. US 2019/0107767 A1; hereafter Adachi).
Applicant’s arguments, filed 6/8/2021, with respect to the rejection(s) of claim(s) 1, 3, and 6-9 under 35 U.S.C. 103 in view of Sato et al. (Pub. No. US 2017/01187964 A1; hereafter Sato) in view of Kim (Pub. No. US 2002/0196358 A1; hereafter Kim), and Adachi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitto (Pub. No. US 2020/0112660 A1; hereafter Nitto) in view of Sato et al. (Pub. No. US 2017/01187964 A1; hereafter Sato), and Adachi (Pub. No. US 2019/0107767 A1; hereafter Adachi).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	Regarding claim 1, Nitto discloses an image pickup apparatus comprising: a lens barrel unit including an imaging optical system (see Nitto Fig. 1, item 13); a first cylindrical member disposed outside the lens barrel when viewed from an optical axis direction (see Nitto Fig. 6, item 25); a second cylindrical member disposed inside the first cylindrical member and movable relative to the first cylindrical member (see Nitto Fig. 6, item 32) along a pair of guide bars between a retracted position and a pop-up position (see Nitto Fig. 6, item 26); a diopter adjuster provided on the second cylindrical member (see Nitto Fig. 6, item 28); a first detector fixed onto the first cylindrical member and configured to detect that the second cylindrical member is located at the retracted position or the pop-up position (see Nitto Fig. 6, item 24 and paragraph [0034] “The fixed barrel 25 includes a switch 24”); a third cylindrical member configured to hold a lens, disposed inside the second cylindrical member, and movable in the optical axis direction relative to the second cylindrical member by the diopter adjuster (see Nitto Fig. 6, item 23); a first display unit (see Nitto Fig. 6, item 36) disposed at a diagonal position of the lens barrel unit (see Nitto Fig. 2, which shows the display unit at an angle with respect to the lens 
	Nitto does not disclose a second display unit configured to tilt and rotate with respect to the main body of the image pickup apparatus; a second detector configured to detect an eyepiece state of the user, and wherein the first detector detects that the second cylindrical member is located at the retracted position before the second detector reacts when the second display unit tilts and rotates with respect to the main body of the image pickup apparatus.
	Sato discloses a second display unit configured to tilt and rotate with respect to the main body of the image pickup apparatus (see Sato Figs. 7 and 12, item 12a).

 	Nitto in view of Sato does not disclose a second detector configured to detect an eyepiece state of the user; and that the first detector detects that the second cylindrical member is located at the retracted position before the second detector reacts when the second display unit tilts and rotates with respect to the main body of the image pickup apparatus.
	Adachi discloses that the first detector detects that the second cylindrical member is located at the retracted position before the second detector reacts (see Adachi paragraphs [0038]-[0040] which discloses that, depending on the state of the switch 2004, the switch 2300 with act either as a sensor “used to detect the illuminance of the external light” and where “the eyepiece sensor 2300 can detect the peep.” Therefore the first detector must be considered before the input from the second sensor is interpreted.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a display and sensor like that of Adachi into the device of Sato as modified in order to control switching between the viewfinder display and a back panel display, so as to enable the user to “comfortably observe the live-view image or the finder image by switching the eyepiece sensor 2300 between the finder retracted state and the finder use state” (see Adachi paragraph [0039]. Adachi discloses that when the viewfinder sensor 2004 detects that the viewfinder is closed, the sensor 2300 functions as an ambient light sensor for adjusting display brightness, and functions as a “peep sensor” for detecting the presence of a user in the viewfinder extended state.). Since the first detector of Adachi always considers its detection before considering the input of the second detector, it is true both while the second display is tilted and rotated, and when it is not. Therefore it meets the limitation of detecting always detects the position of the first cylindrical member before the second detector reacts, regardless of the position of the second detector. This inherently includes “when the second display unit is tiled and rotated.”

 Regarding claim 2, Nitto discloses the image pickup apparatus according to claim 1, wherein the second cylindrical member includes an overhang portion having a guide hole through which the guide bar passes (see Nitto Fig. 9, item 32b).

 	Regarding claim 3, Nitto discloses the image pickup apparatus according to claim 1, wherein the reference line is a vertical line of the image pickup apparatus (see argument made with respect to the position of the sensor made in claim 1).

Regarding claim 5, Nitto discloses the image pickup apparatus according to claim 1, wherein the first detector is a switch fixed to the first cylindrical member (see Nitto Fig. 6, item 24 and paragraph [0034] “The fixed barrel 25 includes a switch 24”).

 	Regarding claim 8, Nitto discloses the image pickup apparatus according to claim 1, wherein the first display unit is provided inside an electronic viewfinder unit (see Nitto Fig. 6, items 14 and 36).

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/17/2021